Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. George Dandalides on 08/13/2021.
In the claims, amend the claims as indicated below:
1 – 51. (Canceled)
 
52.	(Currently Amended) A method comprising:
causing an interface to display a search-filter view, the search-filter view permitting a user to filter a plurality of digital files based on one or more criteria;
responsive to a first input within the search-filter view, causing [[an]] the interface to display a people view including a first image associated with a first person and a second image associated with a second person;
responsive to an input that is indicative of a selection associated with the first person, causing a first person view to be displayed on the interface, the first person view including a first digital file associated with the first person;
(i) the first digital file, (ii) first information associated with the first digital file and (iii) a first map image associated with the first digital file, the first digital file having a first size in the first person view and a second size in the first detail view, wherein the second size is greater than the first size;
responsive to an input that is indicative of a selection associated with the second person, causing a second person view to be displayed on the interface, the second person view including a second digital file associated with the second person;
responsive to an input that is indicative of a selection associated with the second digital file, causing a second detail view to be displayed on the interface, the second detail view including (i) the second digital file, (ii) second information associated with the second digital file and (iii) a second map image associated with the second digital file; and
responsive to a second input within the search-filter view, causing the interface to display a locations view including a first name associated 
responsive to an input that is indicative of a selection associated with the first location, causing a first set of digital files to be displayed on the interface, each digital file in the first set of digital files being associated with the first location; and
responsive to an input that is indicative of a selection associated with the second location, causing a second set of digital files to be displayed on the interface, each digital file in the second set of digital files being associated with the second location


53.	(Previously Presented) The method of claim 52, wherein the people view further includes a first name associated with the first person and a second name associated with the second person.



55.	(Previously Presented) The method of claim 54, wherein the first person view includes the first name associated with the first person and the second person view includes the second name associated with the second person.

56.	(Previously Presented) The method of claim 55, wherein the first image associated with the first person is a first thumbnail image and the first digital file associated with the first person is a first profile image and wherein the second image associated with the second person is a second thumbnail image and the second digital file associated with the second person is a second profile image.

57.	(Previously Presented) The method of claim 56, wherein the input indicative of the selection associated with the first person is a click or tap of the first thumbnail image associated with the first person.

58.	(Previously Presented) The method of claim 56, wherein the first thumbnail image associated with the first person includes a face of the first person and the second thumbnail image associated with the second person includes a face of the second person.



60.	(Previously Presented) The method of claim 56, wherein the first information in the first detail view includes the first name associated with the first person and the second information in the second detail view includes the second name associated with the second person.

61.	(Canceled)

62.	(Currently Amended) The method of claim [[61]] 60, wherein the first information includes a first date associated with the first digital file and the second information includes a second date associated with the second digital file.

63.	(Previously Presented) The method of claim 62, wherein the first map image in the first detail view is indicative of a first geographic location associated with the first digital file and the second map image in the second detail view is indicative of a second geographic location associated with the second digital file.

64.	(Previously Presented) The method of claim 55, wherein the first person view further includes relationship information associated with the first person and another person.

65.	(Previously Presented) The method of claim 64, wherein the relationship information is indicative of a family relationship between the first person and the another person.

66.	(Previously Presented) The method of claim 65, wherein the another person is the user of the interface.

67.	(Currently Amended) The method of claim [[61]] 52, further comprising:
causing the interface to display an albums view, the albums view including a first album image and a first album name associated with a first album, the first album including a third set of digital files; and
responsive to an input that is indicative of a selection associated with the first album, causing the third set of digital files to be displayed on the interface.

68.	(Previously Presented) The method of claim 67, wherein the albums view includes a second album image and a second album name associated with a second album, the second album including a fourth set of digital files, the method further comprising responsive to an input that is indicative of a selection associated with the second album, causing the fourth set of digital files to be displayed on the interface.



70.	(Previously Presented) The method of claim 69, further comprising:
prior to causing the albums view to be displayed on the interface, receiving first alphanumeric text as the first album name;
receiving an input indicative of a desire to associate the third set of digital files with the first album name; and
causing the third set of digital files to be associated with the first album.

71-73.	(Canceled) 

74.	(Previously Presented) The method of claim 52, wherein a first portion of the first information is generated by a user and wherein a first portion of the second information is generated by the user.

75.	(Previously Presented) The method of claim 74, wherein a second portion of the first information is automatically generated and wherein a second portion of the second information is automatically generated.



77.	(Previously Presented) The method of claim 76, further comprising causing a gallery view to be displayed on the interface, the gallery view including a plurality of digital files.

78.	(Previously Presented) The method of claim 77, wherein the plurality of digital files includes the first digital file, the second digital file, the first set of digital files, and the second set of digital files.

79.	(Previously Presented) The method of claim 52, wherein the interface is a computer display, a smartphone display, or a tablet display.

80-83.	(Canceled) 

84.	(New)	The method of claim 52, subsequent to causing the interface to display the search filter view, causing the interface to display a map view including (i) an interactive geographic map, (ii) a first indication on the interactive map that is associated with one or more digital files, and (iii) a second indication on the interactive map that is associated with one or more digital files.



86.	(New) The method of claim 52, further comprising, responsive to receiving a first one of the one or more criteria within the search-filter view, causing one or more digital files to be displayed on the interface based at least in part on the received first one of the one or more criteria.

87.	(New) The method of claim 86, wherein the one or more criteria include a keyword, a location, a person, an event, a date, or any combination thereof.

88.	(New)	A digital file storage system comprising:
a non-transitory computer-readable storage medium storing a plurality of digital files and instructions; and
one or more processors configured to execute the instructions to:
cause an interface to display a search-filter view, the search-filter view permitting a user to filter the plurality of digital files based on one or more criteria;
responsive to a first input within the search-filter view, cause the interface to display a people view including a first image associated with a first person and a second image associated with a second person;

responsive to an input that is indicative of a selection associated with the first digital file, cause a first detail view to be displayed on the interface, the first detail view including (i) the first digital file, (ii) first information associated with the first digital file and (iii) a first map image associated with the first digital file, the first digital file having a first size in the first person view and a second size in the first detail view, wherein the second size is greater than the first size;
responsive to an input that is indicative of a selection associated with the second person, cause a second person view to be displayed on the interface, the second person view including a second digital file associated with the second person;

responsive to a second input within the search-filter view, cause the interface to display a locations view including a first name associated with a first location, and a second name associated with a second location;
responsive to an input that is indicative of a selection associated with the first location, cause a first set of digital files to be displayed on the interface, each digital file in the first set of digital files being associated with the first location; and
responsive to an input that is indicative of a selection associated with the second location, cause a second set of digital files to be displayed on the interface, each digital file in the second set of 

89.	(New)	The digital file storage system of claim 88, wherein the people view further includes a first name associated with the first person and a second name associated with the second person, the first person view includes the first name associated with the first person, and the second person view includes the second name associated with the second person.

90.	(New)	The digital file storage system of claim 89, wherein the first image associated with the first person is a first thumbnail image and the first digital file associated with the first person is a first profile image and wherein the second image associated with the second person is a second thumbnail image and the second digital file associated with the second person is a second profile image.

91. 	(New)	The digital file storage system of claim 88, wherein, subsequent to the interface displaying the search filter view, the one or more processors are configured to execute the instructions to further cause the interface to display a map view including (i) an interactive geographic map, (ii) a first indication on the interactive map that is associated with one or more digital files, and (iii) a second indication on the interactive map that is associated with one or more digital files.



93.	(New) The digital file storage system of claim 88, responsive to receiving a first one of the one or more criteria within the search-filter view, the one or more processors are configured to execute the instructions to further cause one or more of the plurality of digital files to be displayed on the interface based at least in part on the received first one of the one or more criteria.

Allowable Subject Matter
Claims 52-60, 62-70, 74-79, 84-93 are allowed (claims 1-51, 61, 71-73, 80-83 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 52:
(i) the first digital file, (ii) first information associated with the first digital file and (iii) a first map image associated with the first digital file, the first digital file having a first size in the first person view and a second size in the first detail view, wherein the second size is greater than the first size”.
	The closest prior art, Hibino et al (US 2009/0113350 A1) discloses similar features of thumbnails represented groups of images, clicking mechanism for view images (paragraphs 50-53, figures 12-15). However, Hibino et al do not explicitly teach:
	“responsive to an input that is indicative of a selection associated with the first person, causing a first person view to be displayed on the interface, the first person view including a first digital file associated with the first person; responsive to an input that is indicative of a selection associated with the first digital file, causing a first detail view to be displayed on the interface, the first detail view including (i) the first digital file, (ii) first information associated with the first digital file and (iii) a first map image associated with the first digital file, the first digital file having a first size in the first person view and a second size in the first detail view, wherein the second size is greater than the first size”.

Another close prior art, Tanaka et al (US 2006/0165380 A1) discloses similar feature of image control device to group images based on particular picture-taking information (figs. 3-5, par. 0058). However, Tanaka et al do not explicitly teach:
“responsive to an input that is indicative of a selection associated with the first person, causing a first person view to be displayed on the interface, the first person view including a first digital file associated with the first person; responsive to an input that is indicative of a selection associated with the first digital file, causing a first detail view to be displayed on the interface, the first detail view including (i) the first digital file, (ii) first information associated with the first digital file and (iii) a first map image associated with the first digital file, the first digital file having a first size in the first person view and a second size in the first detail view, wherein the second size is greater than the first size”. 


Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
“responsive to an input that is indicative of a selection associated with the first person, causing a first person view to be displayed on the interface, the first person view including a first digital file associated with the first person; responsive to an input that is indicative of a selection associated with the first digital file, causing a first detail view to be displayed on the interface, the first detail view including (i) the first digital file, (ii) first information associated with the first digital file and (iii) a first map image associated with the first digital file, the first digital file having a first size in the first person view and a second size in the first detail view, wherein the second size is greater than the first size”. Therefore a Prima Facie Case of Obviousness cannot be established.

	Claim 88 is allowed for similar reason as claim 52.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LOC TRAN/
Primary Examiner, Art Unit 2165